262 F.2d 589
FEATHERCOMBS, INC., Plaintiff-Appellee,v.SOLO PRODUCTS CORPORATION, Defendant-Appellant.
No. 247.
Docket 25491.
United States Court of Appeals Second Circuit.
Argued January 16, 1959.
Decided January 16, 1959.

Appeal from the United States District Court for the Southern District of New York; Edmund L. Palmieri, Judge.
Harvey W. Mortimer, of Darby & Darby, New York City (Howard C. Miskin, Chicago, Ill., on the brief), for appellant.
Stewart W. Richards, of Cooper, Dunham, Dearborn & Henninger, New York City (John B. Cunningham, New York City, on the brief), for appellee.
Before MEDINA, LUMBARD, and BURGER, Circuit Judges.
PER CURIAM.


1
Order affirmed in open court; action remanded for trial during the first week in February before Hon. Edmund L. Palmieri, D. J. or such other judge as Hon. John W. Clancy, Ch. J. may direct. Motion for a stay denied; plaintiff's bond increased on consent to $25,000.